91 F.3d 131
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Patrice MANSELL, Plaintiff--Appellant,v.Frederic N. SMALKIN, Defendant--Appellee.
No. 96-1282.
United States Court of Appeals, Fourth Circuit.
Submitted June 20, 1996Decided June 28, 1996

Patrice Mansell, Appellant Pro Se.
Charles Joseph Peters, Sr., OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's dismissal of his claim seeking money damages against a federal district court judge in his official capacity.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Mansell v. Smalkin, No. CA-96-454-H (D.Md. Feb. 27, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED